Citation Nr: 1516292	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-22 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed October 2009 rating decision the RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, in part, because the evidence did not show that he had current disabilities.  VA did not receive new and material evidence within a year of that decision.

2.  The evidence received since the October 2009 rating decision, in particular a recent VA examination, relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.

3.  The Veteran's tinnitus is a result of in-service acoustic trauma.



CONCLUSIONS OF LAW

1.  The October 2009 rating decision denying the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the October 2009 rating decision is new and material and the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for establishing service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(d) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Service connection for bilateral hearing loss and tinnitus was previously denied in a September 2009 rating decision.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the September 2009 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The claims may be reopened if new and material evidence is submitted.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision consisted of the Veteran's STRs and his statements regarding hearing loss and tinnitus.  A September 2009 rating decision denied the Veteran's claims, in part, because he had no diagnosis of bilateral hearing loss or tinnitus.

Newly received evidence includes a June 2012 VA examination report, which includes diagnoses of tinnitus and bilateral hearing loss for VA purposes.  This evidence was not previously considered by decision makers, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims. 38 C.F.R. § 3.156.  Accordingly, the claims for service connection for bilateral hearing loss and tinnitus are reopened.

Service Connection for Tinnitus

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran reports that he has tinnitus.  The diagnosis has been confirmed in a June 2012 VA examination report.  The Veteran has stated that he has had tinnitus since military service.  See August 2009 and September 2011 Statements in Support of Claim.  His assertions of exposure to excessive noise in service is consistent with the circumstances of his duties as a mechanic during active duty and is therefore conceded.  38 U.S.C.A. § 1154(a).  The December 2008 VA examination report contains a medical opinion that the tinnitus was not at least as likely as not due to in-service noise exposure due to the lack of contemporaneous notation of tinnitus during service and the Veteran's failure to attribute his tinnitus to military service.  As noted above, the Veteran has reported continuous tinnitus since service.  Moreover, his report in-service tinnitus even in the absence of a contemporaneous notation is competent and credible.  The Board finds that the evidence is at least in equipoise that the current tinnitus disability is related to service.  Accordingly, all material elements of a service connection claim are in relative equipoise, and service connection is warranted for tinnitus.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303(d).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted.


REMAND

The June 2012 VA examiner concluded that it was less likely than not that the Veteran's hearing loss was related to service because service treatment records showed normal hearing at entrance to and separation from service.  In a June 2013 addendum opinion, she again highlighted normal hearing at separation in support of her negative opinion, but also indicated that "there was no acoustic damage" in service.

The examination is inadequate for several reasons.  First, it is well-established in case law that service connection for hearing loss disability is not precluded by "normal" hearing at separation.  See Hensley v. Brown, 5 Vet. App. 155 (1993). 
Second, as noted above, the Board has conceded that the Veteran sustained acoustic trauma during service.  Third, the Veteran's service treatment records reflect treatment for right otitis media in November 1967, a finding that was not discussed in either report.  An addendum opinion therefore is required to rectify these inadequacies.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the June 2012 VA examiner (or another qualified examiner, if unavailable) for clarification.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  The examiner is requested to opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss is the result of service, to include his conceded noise exposure and/or treatment for right otitis media therein.  In addressing this question, please accept as true that the Veteran sustained acoustic trauma during service, and please do not rely solely on the fact that the Veteran had "normal" hearing at separation from service to support the opinion.

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

A comprehensive rationale must be provided for any opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

2.  Then readjudicate the claim, and if the benefit sought on appeal remains denied, issue a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


